Citation Nr: 0907953	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which granted compensation for seizure 
disorder under 38 U.S.C.A. § 1151, with a 10 percent 
evaluation.  


FINDING OF FACT

In correspondence received in February 2009, the Veteran's 
representative withdrew the issue of entitlement to an 
initial evaluation in excess of 10 percent for seizure 
disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for seizure disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In correspondence received in February 2009, the Veteran's 
representative withdrew the Veteran's appeal to the Board 
concerning the issue of entitlement to an initial evaluation 
in excess of 10 percent for seizure disorder.

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for seizure disorder.  Accordingly, it is therefore 
dismissed.


ORDER

The issue on appeal of entitlement to an initial evaluation 
in excess of 10 percent for seizure disorder is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


